Order entered October 6, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01188-CV
                                   No. 05-15-01189-CV

                        IN RE ANDREW LEE JACKSON, Relator

               Original Proceeding from the Criminal District Court No. 5
                                 Dallas County, Texas
                   Trial Court Cause No. F-9104916-IL, F-9202256-IL

                                        ORDER
                      Before Justices Lang-Miers, Evans and Whitehill

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE